Citation Nr: 0825848	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Pension Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to full waiver of recovery of an overpayment of 
VA pension benefits in the original amount of $7,614, for 
which a partial waiver of $3,807 has been granted.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970, and from September 1971 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an income-net worth and employment statement submitted 
in July 2004, in conjunction with a claim for entitlement to 
nonservice-connected pension, the veteran indicated that he 
had no gross monthly income from all sources.

2.  The veteran was informed by letter in September 2004 that 
he would receive VA disability pension benefits effective 
September 1, 2004.  That correspondence clearly stated that 
the veteran was responsible to inform VA right away if his 
income changes, and gave earnings, Social Security Benefits, 
and lottery and gambling winnings as specific examples of 
income.  The RO informed him that nonservice-connected 
pension, effective September 1, 2004, was awarded because he 
had no countable income from September 1, 2004.  

3.  The record reflects that the veteran failed to inform the 
VA prior to July 2005 that he had been receiving Social 
Security benefits since November 2004.  VA informed the 
veteran by letter in July 2005 that SSA had contacted VA to 
inform VA of the veteran's receipt of SSA benefits.

4.  The most recent VA Financial Status Report of record, 
received in September 2006, indicates a total monthly net 
income as $1,575, and total monthly expenses as $1,550.  
However, his expenses included a car payment of $400 a month, 
$50 a month for use of a cellular phone, and lawn care of 
$40, expenses which reflect that the veteran is not 
restricted to basic daily needs in his reported expenses of 
$1,575 a month.  In addition, the monthly expenses included 
paying $100 a month toward his debt to VA.

5.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment. 

6.  Recovery of the remainder of an overpayment of pension 
benefits in the amount of $3,807 would not be against the 
principles of equity and good conscience. 


CONCLUSION OF LAW

The criteria for full waiver of recovery of an overpayment in 
the amount of $7,614, for which a partial waiver of $3,807 
has been granted, are not met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for many VA benefits.  However, the Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000 do not apply to claims for waiver of recovery of 
overpayment.  See Barger v. Principi, 16 Vet. App. 132 
(2002).



	(CONTINUED ON NEXT PAGE)

Factual Analysis

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation.  However, a 
decision of the Court has invalidated the use of the above-
cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2007).


Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2007).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed. See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Legal Analysis

The decision on appeal is a January 2006 VA Pension Center 
determination that of the veteran's $7,614 in Pension 
overpayment debt, a partial waiver of recovery of $3,807 was 
warranted.  This partial waiver of recovery was granted based 
on findings that repayment of the full $7,614 could result in 
financial hardship and impact his ability to provide for the 
necessities of food, clothing, and shelter.  As will be 
discussed more fully below, the debt was created as a result 
of an overpayment of VA pension benefits due to concurrent 
receipt of Social Security Administration income benefits 
beginning in November 2004.

In the present case, it is not disputed that there was an 
overpayment of VA pension benefits.  The Court has held that 
before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  In the instant case, neither the 
appellant nor his representative have challenged the creation 
of the indebtedness.  At no time did he argue that there was 
administrative error on the part of VA in the creation of 
this debt.

The record reflects that the veteran failed to inform the VA 
prior to July 2005 that he had been receiving Social Security 
benefits since November 2004.  VA informed the veteran by 
letter in July 2005 that SSA had contacted VA to inform VA of 
the veteran's receipt of SSA benefits.  That situation is not 
tantamount to fraud or misrepresentation.  However, it must 
be considered whether his actions constitute "bad faith."  
The determining factor is whether any given conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  While it is conceivable that the veteran's 
failure to inform VA of all income sources was motivated by 
an intent to seek an unfair advantage, the Board fails to 
find bad faith here.  That conclusion is based upon Richards 
v. Brown, 9 Vet. App. 255 (1996), in which it was found that 
the neglect to fulfill some duty or contractual obligation 
was not an appropriate basis for a bad faith determination. 
Here, the veteran was contractually obligated to inform VA of 
changes in income.  Thus, based on Richards, his failure to 
do so is insufficient to establish bad faith.

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.

Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience. The first two 
"equity and good conscience" elements to consider are the 
fault of the debtor, and balancing the fault of the debtor 
and VA.  In an income-net worth and employment statement 
submitted in July 2004, in conjunction with a claim for 
entitlement to nonservice-connected pension, the veteran 
indicated that he had no gross monthly income from all 
sources.  The veteran was informed by letter in September 
2004 that he would receive VA disability pension benefits 
effective September 1, 2004, with payments beginning in 
November 2004.  That correspondence clearly stated that the 
veteran was responsible to inform VA right away if his income 
changes, and gave earnings, Social Security Benefits, and 
lottery and gambling winnings as specific examples of income.  
The RO specifically informed the veteran that it had awarded 
his benefit because he had no income from September 1, 2004.  
The veteran was explicitly instructed to notify VA 
immediately if income was received from any additional 
sources, or there was a change in income.  The veteran has 
submitted a letter that was sent to him by the Social 
Security Administration in November 2004 stating that he 
would receive $20,196 around December 2, 2004, for the period 
from November 2003 to November 2004, another payment of 
$1,598 to be received in January 2005, and after that $1,598 
each month.  Despite receiving such notice, the veteran did 
not inform VA of his Social Security income.  Instead, as the 
veteran was informed in a letter from the VA Pension Center 
dated in July 2005, VA learned of the veteran's Social 
Security income from the Social Security Administration.  
Thus, it is clear that there is significant fault on the part 
of the veteran.  Moreover, the evidence does not demonstrate 
any fault on the part of VA.  The veteran asserted in a 
letter dated in September 2005 that he was unaware that VA 
pension was not allowable when in receipt of Social Security 
benefits.  He has also stated that his numerous medications 
prevented him from understanding the difference between his 
Social Security and VA pension.  However, the veteran was 
clearly informed of the need to submit information as to 
income, including Social Security benefits, and that his VA 
pension benefits had been awarded to him based on his having 
no income.  It is also worthy to note that, in his original 
application for VA pension benefits, the veteran clearly 
indicated that he intended to seek additional/separate 
benefits through Social Security.  Thus, considerations of 
fault support the conclusion that the appellant's request for 
a waiver of overpayment should be denied.  


The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  The most recent VA 
Financial Status Report of record, received in September 
2006, indicates a total monthly net income as $1,575, and 
total monthly expenses as $1,550.  However, his expenses 
included a car payment of $400 a month, $50 a month for cell 
phone usage, and lawn care of $40, expenses which reflect 
that the veteran is not restricted to basic daily needs in 
his reported expenses of $1,575 a month.  In addition, the 
monthly expenses included paying $100 a month toward his debt 
to VA.  As the veteran's monthly household income exceeds his 
expenses, the Board finds that no undue hardship would result 
from repayment of the debt.  Although the veteran alleged in 
a letter received in February 2007, several months later, 
that his monthly expenses exceed his monthly income by $200, 
he has not provided financial information to support this 
contention.  Further, as to the veteran's outstanding car 
debt and his assertion that repaying this debt and his VA 
debt creates undue hardship, there is no reason that the 
veteran should not accord the government the same 
consideration that he would accord private creditors.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  Such pension payments serve 
their intended purpose only during the period of established 
entitlement.  As the veteran received income from other 
sources which caused his annual countable income to exceed 
the eligibility limit beginning in November 2004, such 
payment entitlement ceased.  Thus, recovery of the 
overpayment would not be self-defeating but would rather 
affirm the intended purpose of the pension award as 
understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such. Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

In a letter received in June 2007, the veteran has cited as 
an additional factor which should be considered in 
adjudicating his claim his kidney illness, for which he is 
seeking a kidney transplant.  He has indicated that in light 
of this illness and other expenses he will soon be unable to 
meet the cost of rent and utilities.  However, he has not 
laid out a clear picture of why he will be unable to meet 
these expenses, and has in effect conceded that he is 
currently meeting them, at the same time as continuing to pay 
off his debt to VA.  As a result, the Board finds that this 
additional factor does not support his claim for a waiver of 
recovery of his remaining debt to VA.

In conclusion, as the evidence does not show fraud, 
misrepresentation, or bad faith, the veteran is not precluded 
from a waiver of overpayment of his indebtedness.  However, 
with the balancing of fault between the VA and debtor, the 
evidence does not demonstrate that repayment in this case 
would run counter to principles of equity and good 
conscience.  As such, the Board finds that entitlement to 
full waiver of recovery of an overpayment in the amount of 
$7,614, for which a partial waiver of $3,807 has been 
granted, is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



ORDER

Waiver of full recovery of an overpayment of VA pension 
benefits in the original amount of $7,614, for which a 
partial waiver of $3,807 has been granted, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


